                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TENNESSEE
                              KNOXVILLE DIVISION

    EMERACHEM HOLDINGS, LLC,
           Plaintiff,
    v.                                                   Civil Action No. 3:14-cv-132
    VOLKSWAGEN GROUP OF
    AMERICA, INC. et al.,
           Defendants.



                               STIPULATED PROTECTIVE ORDER


          WHEREAS, Plaintiff, EmeraChem Holdings, LLC (hereinafter “the Plaintiff”), and

   Defendants, Volkswagen Group of America, Inc. et al. (hereinafter, “the Defendants”), collectively

   referred to herein as “the Parties,” by and through their undersigned respective counsel, have

   jointly stipulated to the following protective order; and

          WHEREAS, the Parties anticipate that they will make available in discovery certain

   information of a confidential nature; and

          WHEREAS, the Parties anticipate obtaining certain information of a confidential nature in

   discovery from non-parties; and

          WHEREAS, the Parties have agreed that the following restrictions shall apply to such

   information produced by the Parties and any non-party;

          IT IS THEREFORE ORDERED, pursuant to Fed. R. Civ. P. 26(c), the following Protective

   Order has been entered by Court.




Case 3:14-cv-00132-CEA-HBG Document 109 Filed 01/25/21 Page 1 of 14 PageID #: 3674
   1.     PURPOSES AND LIMITS OF THIS ORDER

          Discovery in this action is likely to involve production of confidential, proprietary or

   private information requiring special protection from public disclosure and from use for any

   purpose other than this litigation. Thus, the Court enters this Protective Order. This Order does

   not confer blanket protections on all disclosures or responses to discovery, and the protection it

   gives from public disclosure and use extends only to the specific material entitled to confidential

   treatment under the applicable legal principles. This Order does not automatically authorize the

   filing under seal of material designated under this Order. Instead, the parties must comply with

   Local Rule 26.2 and this Order if they seek to file anything under seal. This Order does not govern

   the use at trial of material designated under this Order.

   2.     DESIGNATING PROTECTED MATERIAL

          2.1     Over-Designation Prohibited.           Any party or non-party who designates

   information or items for protection under this Order as “CONFIDENTIAL” or “HIGHLY

   CONFIDENTIAL – ATTORNEY EYES ONLY” (a “designator”) must only designate specific

   material that qualifies under the appropriate standards. To the extent practicable, only those parts

   of documents, items or oral or written communications that require protection shall be designated.

   Designations with a higher confidentiality level when a lower level would suffice are prohibited.

   Mass, indiscriminate or routinized designations are prohibited. Unjustified designations expose

   the designator to sanctions, including the Court’s striking all confidentiality designations made by

   that designator. Designation under this Order is allowed only if the designation is necessary to

   protect material that, if disclosed to persons not authorized to view it, would cause competitive or

   other recognized harm. Material may not be designated if it has been made public, or if the

   designation is otherwise unnecessary to protect a secrecy interest. If a designator learns that


                                                     2

Case 3:14-cv-00132-CEA-HBG Document 109 Filed 01/25/21 Page 2 of 14 PageID #: 3675
   information or items that it designated for protection do not qualify for protection at all or do not

   qualify for the level or protection initially asserted, that designator must promptly notify all parties

   that it is withdrawing the mistaken designation.

          2.2     Manner and Timing of Designations. Designation under this Order requires the

   designator to affix the applicable legend (“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –

   ATTORNEY EYES ONLY”) to each page that contains protected material. For testimony given

   in deposition or other proceeding, the designator shall specify all protected testimony and the level

   of protection being asserted. It may make that designation during the deposition or proceeding, or

   may invoke, on the record or by written notice to all parties on or before the next business day, a

   right to have up to 21 days from the deposition or proceeding to make its designation.

                  2.2.1 A party or non-party that makes original documents available for inspection

          need not designate them for protection until after the inspecting party has identified which

          material it would like copied and produced.           During the inspection and before the

          designation, all material shall be treated as HIGHLY CONFIDENTIAL – ATTORNEY

          EYES ONLY. After the inspecting Party has identified the documents it wants copied and

          produced, the producing party must designate the documents, or portions thereof, that

          qualify for protection under this Order.

                  2.2.2     Parties shall give advance notice if they expect a deposition or other

          proceeding to include designated material so that the other parties can ensure that only

          authorized individuals are present at those proceedings when such material is disclosed or

          used. The use of a document as an exhibit at a deposition shall not in any way affect its

          designation. Transcripts containing designated material shall have a legend on the title

          page noting the presence of designated material, and the title page shall be followed by a


                                                      3

Case 3:14-cv-00132-CEA-HBG Document 109 Filed 01/25/21 Page 3 of 14 PageID #: 3676
          list of all pages (including line numbers as appropriate) that have been designated, and the

          level of protection being asserted. The designator shall inform the court reporter of these

          requirements. Any transcript that is prepared before the expiration of the 21-day period for

          designation shall be treated during that period as if it had been designated HIGHLY

          CONFIDENTIAL-ATTORNEY EYES ONLY unless otherwise agreed. After the

          expiration of the 21-day period, the transcript shall be treated only as actually designated.

                  2.2.3   Inadvertent Failures to Designate. An inadvertent failure to designate

          does not, standing alone, waive protection under this Order. Upon timely assertion or

          correction of a designation, all recipients must make reasonable efforts to ensure that the

          material is treated according to this Order.

   3.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

          A receiving party may challenge a producing party's designation at any time. Any receiving

   party disagreeing with a designation may request in writing that the producing party change the

   designation. The producing party shall then have fourteen 14 days after receipt of a challenge

   notice to advise the receiving party whether or not it will change the designation, or such other

   time as agreed by the parties or ordered by the Court. If the parties are unable to reach agreement

   after the expiration of this fourteen (14) day time frame, the receiving party may at any time

   thereafter seek a Court Order to alter the confidential status of the designated information. Until

   any dispute under this paragraph is ruled upon by the Court, the designation shall remain in full

   force and effect and the information shall continue to be accorded the confidential treatment

   required by this Protective Order.




                                                    4

Case 3:14-cv-00132-CEA-HBG Document 109 Filed 01/25/21 Page 4 of 14 PageID #: 3677
   4.     ACCESS TO DESIGNATED MATERIAL

          4.1     Basic Principles. A receiving party may use designated material only for this

   litigation. Designated material may be disclosed only to the categories of persons and under the

   conditions described in this Order.

          4.2     Disclosure of CONFIDENTIAL Material Without Further Approval. Unless

   otherwise ordered by the court or permitted in writing by the designator, a receiving party may

   disclose any material designated “CONFIDENTIAL” only to:

                  4.2.1 The receiving party’s outside counsel of record in this action, and employees

          of outside counsel of record to whom it is reasonably necessary;

                  4.2.2   The officers, directors, and employees of the receiving party to whom

          disclosure is reasonably necessary, and who have signed the Acknowledgment And

          Agreement To Be Bound (Exhibit A);

                  4.2.3 Experts retained by the receiving party’s outside counsel of record to whom

          disclosure is reasonably necessary, and who have signed the Acknowledgment And

          Agreement To Be Bound (Exhibit A);

                  4.2.4 The court and its personnel;

                  4.2.5 Outside court reporters and their staff, professional jury or trial consultants,

          and professional vendors to whom disclosure is reasonably necessary, and who have signed

          the Acknowledgment And Agreement To Be Bound (Exhibit A);

                  4.2.6   During their depositions, witnesses in the action to whom disclosure is

          reasonably necessary and who have signed the Acknowledgment And Agreement To Be

          Bound (Exhibit A); and




                                                    5

Case 3:14-cv-00132-CEA-HBG Document 109 Filed 01/25/21 Page 5 of 14 PageID #: 3678
                  4.2.7 The author or recipient of a document containing the material, or a custodian

          or other person who otherwise possessed or knew the information.

          4.3     Disclosure of HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY

   Material Without Further Approval. Unless permitted in writing by the designator, a receiving

   party may disclose material designated HIGHLY CONFIDENTIAL-ATTORNEY EYES ONLY

   without further approval only to:

                  4.3.1 The receiving party’s outside counsel of record in this action and employees

          of outside counsel of record to whom it is reasonably necessary to disclose the information;

                  4.3.2 The Court and its personnel;

                  4.3.3 Outside court reporters and their staff, professional jury or trial

   consultants, and professional vendors to whom disclosure is reasonably necessary, and who have

   signed the Acknowledgment And Agreement To Be Bound (Exhibit A ); and

                  4.3.4 The author or recipient of a document containing the material, or a custodian

          or other person who otherwise possessed or knew the information.

          4.4     Procedures for Approving or Objecting to Disclosure of HIGHLY

   CONFIDENTIAL-ATTORNEY EYES ONLY Material to In-House Counsel or Experts.

   Unless agreed to in writing by the designator:

                  4.4.1   A party seeking to disclose to in-house counsel any material designated

          HIGHLY CONFIDENTIAL-ATTORNEY EYES ONLY must first make a written request

          to the designator providing the full name of the in-house counsel, the city and state of such

          counsel’s residence, and such counsel’s current and reasonably foreseeable future primary

          job duties and responsibilities in sufficient detail to determine present or potential

          involvement in any competitive decision-making.


                                                    6

Case 3:14-cv-00132-CEA-HBG Document 109 Filed 01/25/21 Page 6 of 14 PageID #: 3679
                4.4.2 A party seeking to disclose to an expert retained by outside counsel of record

         any information or item that has been designated HIGHLY CONFIDENTIAL

         ATTORNEY EYES ONLY must first make a written request to the designator that (1)

         identifies the general categories of HIGHLY CONFIDENTIAL- ATTORNEY EYES

         ONLY information that the receiving party seeks permission to disclose to the expert, (2)

         sets forth the full name of the expert and the city and state of his or her primary residence,

         (3) attaches a copy of the expert’s current resume, (4) identifies the expert’s current

         employer(s), (5) identifies each person or entity from whom the expert has received

         compensation or funding for work in his or her areas of expertise (including in connection

         with litigation) in the past five years, and (6) identifies (by name and number of the case,

         filing date, and location of court) any litigation where the expert has offered expert

         testimony, including by declaration, report or testimony at deposition or trial, in the past

         five years. If the expert believes any of this information at (4)-(6) is subject to a

         confidentiality obligation to a third party, then the expert should provide whatever

         information the expert believes can be disclosed without violating any confidentiality

         agreements, and the party seeking to disclose the information to the expert shall be

         available to meet and confer with the designator regarding any such confidentiality

         obligations.

                4.4.3    A party that makes a request and provides the information specified in

         paragraphs 4.4.1 or 4.4.2 may disclose the designated material to the identified in-house

         counsel or expert unless, within seven days of delivering the request, the party receives a

         written objection from the designator providing detailed grounds for the objection.




                                                   7

Case 3:14-cv-00132-CEA-HBG Document 109 Filed 01/25/21 Page 7 of 14 PageID #: 3680
                  4.4.4 All challenges to objections from the designator shall proceed in accordance

          with Section 3(j) of the Scheduling Order [Doc. 31].

   5.     PROTECTED MATERIAL SUBPOENAED OR ORDERED

          PRODUCED IN OTHER LITIGATION

          5.1     Subpoenas and Court Orders. This Order in no way excuses noncompliance with

   a lawful subpoena or court order. The purpose of the duties described in this section is to alert the

   interested parties to the existence of this Order and to give the designator an opportunity to protect

   its confidentiality interests in the court where the subpoena or order issued.

          5.2     Notification Requirement. If a party is served with a subpoena or a court order

   issued in other litigation that compels disclosure of any information or items received by that party

   in this action and designated in this action as CONFIDENTIAL or HIGHLY CONFIDENTIAL-

   ATTORNEY EYES ONLY that party must do the following:

                  5.2.1 Promptly notify the designator in writing. Such notification shall include a

          copy of the subpoena or court order.

                  5.2.2 Promptly notify in writing the party who caused the subpoena or order to

          issue in the other litigation that some or all of the material covered by the subpoena or order

          is subject to this Order. Such notification shall include a copy of this Order.

                  5.2.3 Cooperate with all reasonable procedures sought by the designator whose

          material may be affected.

          5.3     Wait For Resolution of Protective Order. If the designator promptly seeks a

   protective order, the party served with the subpoena or court order shall not produce any

   information designated in this action as CONFIDENTIAL or HIGHLY CONFIDENTIAL

   ATTORNEY EYES ONLY before a determination by the court where the subpoena or order


                                                     8

Case 3:14-cv-00132-CEA-HBG Document 109 Filed 01/25/21 Page 8 of 14 PageID #: 3681
   issued, unless the party has obtained the designator’s permission. The designator shall bear the

   burden and expense of seeking protection of its confidential material in that court.

   6.     UNAUTHORIZED DISCLOSURE OF DESIGNATED MATERIAL

          If a receiving party learns that, by inadvertence or otherwise, it has disclosed designated

   material to any person or in any circumstance not authorized under this Order, it must immediately

   (1) notify in writing the designator of the unauthorized disclosures, (2) use its best efforts to

   retrieve all unauthorized copies of the designated material, (3) inform the person or persons to

   whom unauthorized disclosures were made of all the terms of this Order, and (4) use reasonable

   efforts to have such person or persons execute the Acknowledgment And Agreement To Be Bound

   (Exhibit A ).

   7.     INADVERTENT PRODUCTION OF PRIVILEGED OR

          OTHERWISE PROTECTED MATERIAL

          When a producing party gives notice that certain inadvertently produced material is subject

   to a claim of privilege or other protection, the obligations of the receiving parties are those set

   forth in Fed. R. Civ. P. 26(b)(5)(B). This provision is not intended to modify whatever procedure

   may be established in an e-discovery order that provides for production without prior privilege

   review pursuant to Fed. R. Evid. 502(d) and (e).

   8.     FILING UNDER SEAL

          Without written permission from the designator or a court order, a party may not file in the

   public record in this action any designated material. A party seeking to file under seal any

   designated material must comply with Local Rule 26.2 with respect to the filing documents under

   seal. Filings may be made under seal only pursuant to a court order authorizing the sealing of the

   specific material at issue. The fact that a document has been designated under this Order is


                                                      9

Case 3:14-cv-00132-CEA-HBG Document 109 Filed 01/25/21 Page 9 of 14 PageID #: 3682
 insufficient to justify filing under seal. Instead, parties must explain the basis for confidentiality

 of each document sought to be filed under seal. Because a party other than the designator will

 often be seeking to file designated material, cooperation between the parties in preparing, and in

 reducing the number and extent of, requests for under seal filing is essential. Accordingly, counsel

 are ordered to meet and confer in person or by telephone at least seven (7) calendar days prior to

 the filing of an application wherein the basis for the sealing is that it has been deemed confidential

 by the other party. Not later than two (2) calendar days after the meet and confer process, the

 opposing party shall confirm whether such information shall be designated as confidential or

 whether it can be made available to the public. Such an application shall contain the dates and

 method by which the parties met and conferred otherwise it will be denied without prejudice to an

 amended application being filed after counsel have completed this process. If a receiving party’s

 request to file designated material under seal pursuant to Local Rule 26.2 is denied by the Court,

 then the receiving party may file the material in the public record unless (1) the designator seeks

 reconsideration within four (4) days of the denial, or (2) as otherwise instructed by the Court.

 9.     PROSECUTION BAR

        9.1     Notwithstanding any other provisions of this Protective Order, under no

 circumstances shall any person employed by, related to, or representing the parties, who has

 received Protected Materials specifically designated as “HIGHLY CONFIDENTIAL –

 ATTORNEY EYES ONLY” engage in any Prosecution Activity (as defined below) with respect

 to the subject matter of the patents-in-suit. Furthermore, any person receiving information

 designated as “HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY” shall not engage in any

 Prosecution Activity involving any application related to any of the patents-in-suit. The provisions

 of this paragraph do not apply where a party discloses its own Protected Materials to an individual


                                                   10

Case 3:14-cv-00132-CEA-HBG Document 109 Filed 01/25/21 Page 10 of 14 PageID #:
                                   3683
 not designated under this Order to receive such materials. These restrictions shall apply from the

 time of receipt of Protected Materials designated “HIGHLY CONFIDENTIAL – ATTORNEY

 EYES ONLY” through and including two years following the entry of a final, non-appealable

 judgment or order or the complete settlement of all claims against all Parties in this action.

        9.2     Prosecution Activity shall mean, unless explicitly excluded pursuant to this Section

 9.2: (1) preparing and/or prosecuting any patent application, or portion thereof, whether design or

 utility, either in the United States or abroad; (2) preparing patent claim(s) for any application or

 patent; or (3) providing advice, counsel, or suggestions regarding, or in any other way influencing,

 claim scope and/or language, embodiment(s) for claim coverage, claim(s) for prosecution, or

 products or processes for coverage by claim(s). For the avoidance of doubt, the Prosecution

 Activities described herein are intended to include formulation of broadening claims relating to

 the Protected Material designated as “HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY,”

 but are not intended to preclude (a) participation in post-grant proceedings, including

 reexaminations, reissues, or inter partes review, to the extent of defending a claim of any patent

 of that person’s client, including a patent-in-suit, against any assertion of invalidity or

 unpatentability; (b) participation in the appeal before the European Patent Office Board of Appeal

 on EP 1053390 B1; or (c) participation in the prosecution (including the defense of any

 oppositions) of any divisionals of EP 2749342 B1. In addition, nothing in this paragraph shall

 prevent any attorney from sending Prior Art to an attorney involved in patent prosecution. Prior

 Art shall mean (i) publications, including patents and published patent applications; and (ii)

 materials or information regarding a third-party system or product that was publicly known, on

 sale, or in public use as of the relevant priority date, unless such materials are designated as




                                                  11

Case 3:14-cv-00132-CEA-HBG Document 109 Filed 01/25/21 Page 11 of 14 PageID #:
                                   3684
 Protected Materials by that third party or are subject to confidentiality obligations owed to that

 third party.

 10.     FINAL DISPOSITION

         Within 60 days of the final disposition of this action, each party shall return all designated

 material to the designator or destroy such material, including all copies, abstracts, compilations,

 summaries, and any other format reproducing or capturing any designated material. The receiving

 party must submit a written certification to the designator by the 60 day deadline that (1) identifies

 (by category, where appropriate) all the designated material that was returned or destroyed, and

 (2) affirms that the receiving party has not retained any copies, abstracts, compilations, summaries

 or any other format reproducing or capturing any of the designated material. This provision shall

 not prevent counsel from retaining an archival copy of all pleadings, motion papers, trial,

 deposition, and hearing transcripts, legal memoranda, correspondence, deposition and trial

 exhibits, expert reports, attorney work product, and consultant and expert work product, even if

 such materials contain designated material. Any such archival copies remain subject to this Order.

 IT IS SO ORDERED.
                                                ENTER:

                                                ____________________________________
                                                H. Bruce Guyton
                                                United States Magistrate Judge




                                                   12

Case 3:14-cv-00132-CEA-HBG Document 109 Filed 01/25/21 Page 12 of 14 PageID #:
                                   3685
 APPROVED FOR ENTRY:

 LUEDEKA NEELY GROUP, P.C.                   LOCKE LORD LLP

 By: s/Michael J. Bradford          \        By: s/Steven F. Meyer           \
 Michael J. Bradford, TN BPR #22689          Steven F. Meyer, pro hac vice
 1871 Riverview Tower                        3 World Financial Center
 Knoxville, TN 37902                         New York, NY 10281-2101
 Phone: (865) 546-4305                       Phone: (212) 415-8600
 mbradford@luedeka.com                       smeyer@lockelord.com

 Attorneys for Plaintiff                     Attorneys for Defendants




                                        13

Case 3:14-cv-00132-CEA-HBG Document 109 Filed 01/25/21 Page 13 of 14 PageID #:
                                   3686
                                            EXHIBIT A

                 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 I, _____________________________ [print or type full name], of _________________________

 [print or type full address], declare under penalty of perjury that I have read in its entirety and

 understand the Protective Order that was issued by the United States District Court for the Eastern

 District of Tennessee on _________ [date] in the case of EmeraChem Holdings, LLC v.

 Volkswagen Group of America, Inc., et al., Civil Action No. 3:14-cv-132. I agree to comply with

 and to be bound by all the terms of this Protective Order, and I understand and acknowledge that

 failure to so comply could expose me to sanctions and punishment for contempt. I solemnly

 promise that I will not disclose in any manner any information or item subject to this Protective

 Order to any person or entity except in strict compliance with the provisions of this Order.

        I further agree to submit to the jurisdiction of the United States District Court for the

 Eastern District of Tennessee for the purpose of enforcing this Order, even if such enforcement

 proceedings occur after termination of this action.



 Date: ______________________________________

 City and State where sworn and signed: ____________________________



 Printed name: _______________________________ [printed name]

 Signature: __________________________________ [signature]




Case 3:14-cv-00132-CEA-HBG Document 109 Filed 01/25/21 Page 14 of 14 PageID #:
                                   3687
